Title: From Thomas Jefferson to John Suter, 31 August 1793
From: Jefferson, Thomas
To: Suter, John



Sir
Philadelphia Aug. 31. 1793

Having occasion to send a horse from this place to my own house in Virginia, and to receive another from thence, I have directed a servant to come from thence and be at your house on Wednesday the 4th. of Sep. where another will meet him from this place, to exchange horses, and each return. Both will be furnished with money for their expences: however as accidents may detain one or both on the road, and it is necessary that he who arrives first should wait for the other, which would cause them an expence at your house more than they are provided for, be so good as to debit me with it, and I shall discharge it as I pass on to Virginia, which will be within a few weeks. I am Sir Your obedt servt

Th: Jefferson

